El Juez Asociado Señor Córdova Díávila,
emitió la opinión del tribunal.
*838En 4 de marzo de 1931, don René de Conrcenil y su es-posa Cándida López Quintana constituyeron hipoteca volun-taria a favor de la Srta. Teresa Enriqueta Santiago Oppen-lieimer para garantizar un préstamo de $18,000, más $2,000 de un crédito para intereses, otros $1,000 para costas, gastos y honorarios de abogado, y $100 calculados para responder de cualquier suma que tuviere que pagar la acreedora por concepto de primas de seguro en caso de no hacerlo el deu-dor. La hipoteca se constituyó sobre seis fincas, constando una de ellas, que se designó con el No. 3, de treinta y tres cuerdas sesenta céntimos de terreno, con dos casas enclava-das en la misma, una de altos y bajos y otra terrera.
La responsabilidad hipotecaria fué distribuida entre las fincas gravadas, asignándose a la referida finca un gravamen que entre principal, intereses, costas y primas de seguro, as-cendía a la suma de $9,100.
Convino el deudor en asegurar contra incendio la casa re-sidencia de altos y bajos existente en la finca mencionada y en endosar la póliza a la acreedora, para que en caso de siniestro pudiese cobrar su importe y abonarlo a lo que se adeudara, obligándose dicho deudor a pagar puntualmente la prima de dicho seguro. Conforme a lo convenido, el deudor don René de Courceuil, obtuvo de la recurrente United Firemen’s Insurance Company una póliza mediante la cual se aseguró contra incendio la referida casa por la suma de $3,000, y el mobiliario existente en la misma por $1,000. En esta póliza, procurada por el deudor hipotecario, se convino lo siguiente:
"Si hubiere pérdidas o daños bajo esta póliza, serán pagaderos a George Oppenheimer, tutor de Teresa Enriqueta Santiago Oppenheimer, como acreedor hipotecario (o síndico); y es convenido que este seguro, en cuanto al interés de dicho acreedor hipotecario (o síndico) únicamente, no será invalidado por ningún acto o negligen-cia. del deudor hipotecario o dueño de la propiedad aquí descrita, ni por ejecución u otros procedimientos o notificación de subasta rela-tiva a la propiedad, ni por cualquier traspaso de dominio del título sobre dicha propiedad, ni por ocupación de la propiedad para fines *839más peligrosos que los permitidos por esta póliza; Entendiéndose, que en el caso de que el dueño o deudor hipotecario dejare de pagar cual-quier premio adeudado sobre esta póliza, el acreedor biptecario (o síndico) efectuará tal pago, al serle exigido.
“Entendiéndose además, que el acreedor hipotecario (o síndico) dará aviso a esta Compañía de cualquier cambio de dueño o de ocupa-ción del riesgo, o aumento de riesgo, del cual tuviere conocimiento, y que, a menos que estuviere ya permitido en la póliza, será endosado sobre, la misma y el acreedor hipotecario (o síndico) pagará, al serle exigido, el premio adicional por tal aumento de riesgo, por el tiempo que subsista. De lo contrario esta póliza quedará nula y sin valor.
“Esta compañía se reserva el derecho de cancelar esta póliza en cualquier tiempo, según se estipula en la misma, pero en tal caso, esta póliza continuará en vigor a favor del acreedor hipotecario (o sín-dico) mencionado, únicamente, durante diez días subsiguientes a la fecha de notificación de cancelación al acreedor hipotecario (o síndico) citado, y esta Compañía tendrá derecho, al dar tal aviso, de cancelar este convenio.
“Si en cualquier tiempo esta Compañía pagare al dicho acreedor hipotecario (o síndico) cualquier suma por pérdida o daño bajo esta póliza y alegare que en cuanto al deudor hipotecario o dueño no exista responsabilidad por parte de la Compañía para tal pago, que-dará inmediatamente subrogada la Compañía en todos los derechos de la parte a la cual se hizo el pago, bajo tocias las garantías que tuviere como subsidiarias a la deuda hipotecaria, o puede, a su op-ción, pagar al acreedor hipotecario (o síndico) el importe total Ven-cido o próximo a vencer por concepto de la hipoteca, más intereses, y en su consecuencia recibirá una cesión y traspaso en pleno de la hipoteca y de cualesquiera otras garantías; pero ninguna subro-gación así hecha menoscabará el derecho del acreedor hipotecario (o síndico) citado, de recobrar el total de su crédito.”
La casa fué destruida por un. incendio. La recurrente alegó que no tenía responsabilidad alguna para con. el ase-gurado en virtud de dicho incendio, satisfizo a la Srta. Santiago Oppenheimer la cantidad de $2,966.18 como importe ele la pérdida ocasionada por el siniestro, y dicha acreedora, en escritura pública, otorgada ante el notario Francisco Parra Capó en 3 de noviembre de 1932, confesó haber recibido de la recurrente la mencionada cantidad, y subrogó a la recu-rrente en. todos los derechos, acciones y privilegios que la *840acreedora tuviera o hubiera podido tener, bajo los términos del contrato de hipoteca llevado a cabo con el deudor Remé de Gourceuil y su esposa Cándida López Quintana, quedando colocada dicha compañía aseguradora, con respecto a la re-ferida suma, en el mismo lugar, grado y prelación que de acuerdo con dicho contrato de hipoteca había venido hasta entonces ocupando la Srta. Santiago Oppenheimer, sin limi-tación de índole alguna.
En 30 de diciembre de 1932, se presentó al Registrador de la Propiedad de Aguadilla para su inscripción una copia certificada de la escritura de subrogación, conjuntamente con una copia certificada de otra escritura en que se hace cons-tar que la recurrente aceptó la cesión parcial del crédito hi-potecario y subrogación de derechos, uniéndose a dicho do-cumento otra copia certificada de una escritura otorgada ante el notario Francisco Parra Capó sobre poder, conferido pol-la acreedora Teresa Enriqueta Santiago Oppenheimer a favor de don Jorge Oppenheimer Dalmau, quien a nombre de dicha señorita otorgó la escritura de subrogación. También se presentó una certificación creditiva de la inscripción de la tutela de Teresa Enriqueta Santiago Oppenheimer a favor de don Jorge Oppenheimer Dalmau, y otra certificación sobre emancipación de la referida señorita. El registrador de la propiedad denegó la inscripción de dichos documentos en una nota que dice así:
“Denegada la inscripción solicitada en este documento por no ser éste de los documentos que son inscribibles de acuerdo con el artículo dos de la ley hipotecaria y su concordante del Reglamento, tomándose en su lugar anotación preventiva por ciento veinte días a favor de la United Firemen’s Insurance Company, de su derecho de subroga-ción. ’ ’
Alega el registrador recurrido que ha llegado a la conclu-sión de que los documentos que le fueron presentados no pue-den inscribirse, por no referirse a actos o contratos, docu-mentos y títulos inscribibles, y sí más bien a subrogación de derechos personales.
*841Hemos visto que el deudor hipotecario convino en asegu-gurar la finca hipotecada y en endosar la póliza a la acree-dora hipotecaria para que ésta, en caso de siniestro, cobrase su importe y lo abonase a su crédito. Hemos visto también que se aceptó por las partes que intervinieron en el contrato de hipoteca que la compañía aseguradora subrogaría a la acreedora hipotecaria en caso de que ocurriese un siniestro y se viese obligada a satisfacer a dicha acreedora el importe del seguro y se alegare por la compañía que no existe res-ponsabilidad para tal pago en cuanto al deudor hipotecario o dueño.
Según el artículo 152 de la Ley Hipotecaria el crédito hi-potecario puede enajenarse o cederse a un tercero en todo o en parte, siempre que se haga en escritura pública de que se dé conocimiento al deudor y que se inscriba en el registro. El Registrador recurrido arguye que la subrogación conte-nida en los documentos presentados para su inscripción no constituye una cesión parcial del crédito hipotecario en cuanto a la suma satisfecha por la recurrente, y sí más bien una subrogación personal, como ya se ha dicho anteriormente. El Registrador, para justificar su negativa, analiza las dife-rencias que existen entre la significación legal de las palabras “cesión” y “subrogación”. Opinamos con la parte recurrida qué existen algunas diferencias entre ambos términos, que tienen sin embargo una relación de coincidencia bastante acen-tuada; pero no estamos de acuerdo en que estas diferencias puedan afectar los derechos adquiridos por un cesionario o un subrogado en lo que respecta a la inscripción en el Regis-tro de la Propiedad. En ambos casos se efectúa una tras-misión de derechos y la trasmisión de un crédito hipotecario inscrito en el Registro es bastante para que la parte subro-gada pueda acogerse a las disposiciones del artículo 152 de la Ley Hipotecaria.
‘ ‘ Subrogación ’ ’, dice Scaevola en el tomo 19, página 1046 de sus “Comentarios al Código Civil”, “es la sustitución de un acreedor por otro como consecuencia del pago de la deuda. *842En esto se diferencia de la cesión, pues aunque algunos au-tores llegan a considerar sinónimos estos dos términos, es indudable que su relación no es de semejanza, sino de coinci-dencia, pudiendo ser equiparada a la que tiene entre sí las circunferencias secantes, puesto que obedeciendo a distinto motivo, teniendo un centro diferente, ocupan en parte el mis-mo espacio; y así, si la subrogación procede del pago, al fin y al cabo se traduce en una cesión de derechos, como la ce-sión, en sí misma independiente de la subrogación, tiene a su vez el efecto natural de traspasar al cesionario cuantos de-rechos corresponden al eedente contra el deudor.”
Ahora bien, ¿basta para que tenga efecto la subrogación que se haya pagado el importe de las pérdidas a la Srta. Oppenheimer y que la compañía aseguradora haya alegado que no tiene responsabilidad para con el deudor hipotecario?
La cláusula inserta en el contrato de seguro, que se de-signa con el nombre de “standard mortgage clause”, dice en su último párrafo que cuando la compañía pague al acreedor hipotecario cualquier suma por pérdida o daño, y alegue (claim) que en cuanto al deudor hipotecario o dueño no existe responsabilidad por parte de la compañía, ésta quedará completamente subrogada en todos los derechos del referido acreedor hipotecario contra todas las garantías colaterales que tuviese para el pago de la deuda hipotecaria.
En el presente caso la compañía aseguradora alegó no te-ner responsabilidad alguna para con el deudor hipotecario, y la Srta. Oppenheimer otorgó escritura de subrogación a favor de dicha compañía por la cantidad que le fué satisfecha como importe del seguro.
Cláusulas similares a la que.en estos momentos nos ocupa han sido interpretadas por los' tribunales en el sentido de que no basta para que tenga efecto la subrogación la simple alegación o claim de que la compañía aseguradora no tiene responsabilidad para con el deudor hipotecario. '
En Traders’ Ins. Co. et al. v. Race, 142 Ill. 338, 31 N. E. 392, la corte tuvo bajo su consideración una cláusula pare-*843cida a la que en estos momentos discutimos. Es innecesario exponer detalladamente los hechos que sirvieron de base a la opinión emitida por la corte. Baste con decir que los prin-cipios enunciados en dicha opinión son perfectamente aplica-bles al presente caso. El derecho a la subrogación, según la Corte de Illinois, no puede depender de la alegación escueta de que no hay responsabilidad bajo las pólizas, sino de los hechos que justifican tal alegación. “Para tener derecho a una cesión o subrogación,” dice la corte, “la alegación debe hacerse de buena fe y estar basada en un estado de hechos que bajo el contrato autorice la exención de responsabilidad. Los derechos de la parte asegurada no pueden depender de la alegación arbitraria de la compañía aseguradora.” Con-tinúa la corte diciendo que la compañía tiene el peso de la prueba para demostrar que la pérdida ocurrió bajo circuns-tancias que la eximían de responsabilidad para con el deudor.
En el caso de Sun Ins. Office of London v. Heiderer, 99 Pac. 39, la Corte Suprema de Colorado se expresó así:
“Se verá que la contestación no contiene defensa alguna basada en que Rosenthal (deudor hipotecario) haya violado alguna de las condiciones de la póliza; tampoco se exponen los hechos en que se basa el apelante para alegar que no tiene responsabilidad para con el deudor. Se admite, como se expresa en la demanda, que la com-pañía demandante reclamó no tener rsponsabilidad para eon Rosen-thal bajo la póliza y que en vista de esto demandó que la apelada (acreedora hipotecaria) le cediera un interés en la hipoteca antes de pagarle el montante de la pérdida, y que la apelada, con el fin de asegurar tal pago, ejecutó y entregó una cesión de intereses en la hipoteca equivalente a dicho pago. La teoría de la defensa es que la compañía apelante, habiendo pagado el montante de la pérdida bajo la póliza al acreedor hipotecario, no estaba obligada a hacerlo de acuerdo con los términos expresos de la cláusula, y .habiendo, según se convino, alegado al tiempo de verificar el pago que no existía res-ponsabilidad para con el deudor hipotecario, quedó legalmente subro-gada en los derechos del acreedor hipotecario sobre la cantidad pa-gada,; en otras palabras, la compañía apelante basa sus derechos a la subrogación en su manifestación escueta de que no existía por parte de dicha compañía responsabilidad para con el asegurado, sin alegar *844ningún lieclio que bajo los términos de la póliza la eximiera de res-ponsabilidad. En virtud del contrato de seguro Rosenthal tenía tanto derecho a ser indemnizado como el acreedor hipotecario, y si la pérdida era pagada al acreedor, tal pago redundaría en beneficio del deudor, reduciendo la deuda proporcionalmente. Antes de que el deudor pueda ser privado de este beneficio, debe demostrarse que ha violado las disposiciones de la póliza en algún particular que anulara dicha póliza con respecto a él. Su derecho no depende de la simple alegación de la compañía aseguradora. La apelante, por lo tanto, para valerse del derecho de subrogación en v'ez de aplicar el pago de la pérdida a la satisfacción de la hipoteca, debe alegar y probar un estado de hechos que bajo el contrato de seguro le dé derecho a que-dar exenta de responsabilidad para con el deudor.”
En el caso de Loewenstein v. Queen Ins. Co., 227 Mo. 100, 127 S. W. 72, la Corte Suprema de Missouri, interpretando una cláusula idéntica a la que forma parte del contrato de seguro que ahora consideramos, se expresó en los siguientes términos:
“Aun cuando ambos términos, ‘subrogación’ y ‘cesión’, se usan en las cláusulas de endoso hipotecario de estas dos pólizas, sin embargo, en tanto en cuanto al término ‘subrogación’ se refiere, su efecto es cero, a menos que, bajo los hechos del caso, la equidad pudiera otorgar una subrogación fuera del contrato, pero la cesión es diferente: ésta concierne a o se funda en un contrato. Las compañías aseguradoras en este caso, según aparece de sus alegatos, realmente descansan sólo en el contrato contenido en la cláusula de endoso hipotecario de las pólizas. Nosotros no entendemos, que, independientemente del con-trato, ellas reclaman ser las dueñas en equidad (equitable owners) de esta deuda hipotecaria y escritura de fideicomiso; y si ellas hicieran tal reclamación nosotros no hallamos nada en los hechos del caso que la sostenga. Consideremos el contrato. Ya hemos hecho mención de aquella clase de contratos en que el acreedor hipotecario, por su pro-pia cuenta y a su costo propio, toma un seguro sobre la propiedad hipotecada para su protección propia. Nada de esto hay en el presente caso, y aquellos casos en los libros que discuten los derechos relativos de las partes en tal contrato no nos son de ayuda alguna en el estudio que hacemos. Pero aquí tenemos un contrato en el cual se provee que, si el asegurador paga al acreedor hipotecario ‘y alegara (claim) que por ello, en cuanto al deudor hipotecario o dueño, nin-guna responsabilidad existía,’ entonces el asegurador se subragará en *845todos los derechos del acreedor hipotecario, y éste hará cesión de los pagarés y escritura de fideicomiso a la compañía aseguradora. El lenguaje que allí se usa es peculiar. Literalmente quiere decir que cuando la compañía paga la deuda, si ella alegara que no es respon-sable al deudor hipotecario, entonces no lo sería. Se ha dicho en apoyo de tal cláusula que la misma no significa que una mera alega-ción por la compañía aseguradora de que no es responsable será sufi-ciente para sostener la petición de subrogación, sino que la alegación debe ser una razonable. Ese requisito (qualification) no daría, sin embargo, validez a tal petición, porque una alegación podría tener alguna plausible o razonable apariencia, y sin embargo carecer de justificación legal.
“En Richards, Insurance Law, (3d. ed., p. 400) se dice: ‘A pesar de la fraseología de esta cláusula, sin embargo el derecho de la compañía a descansar en la subrogación depende no de su alegación de que la póliza está invalidada o anulada en cuanto al deudor, sino de prueba en cuanto a que ello es así. La compañía aseguradora no puede descansar en su alegación de que la póliza ha sido anulada con respecto al deudor o de que existían motivos razonables para creerlo así, sino únicamente en el hecho de que fué asi.’ Una compañía ase-guradora realmente no está en situación de hacer un llamamiento al sentido de justicia de los tribunales cuando ella emite su póliza ce-ñida o redactada en lenguaje tan in justo. Las pólizas de seguro no se redactan por hombres desconocedores del significado del lenguaje o de la ley de seguros. La cláusula en cuestión se titula en los ale-gatos ante nos y en los textos legales la ‘cláusula corriente de endoso hipotecario,’ por lo que inferimos que es una cláusula de uso general en compañías de seguro de primer orden y que su significado es lo que aparece de su contexto; esto es, que ellas (las compañías asegu-radoras) no son responsables si alegan que no lo son. Si esto es así, entonces se trata de un convenio para hacer a la compañía asegura-dora juez en su propia causa, lo que es tan irrazonable que ninguna corte debe hacerlo v'aler. Si, por el contrario, ello significa lo que el ilustrado escritor legal arriba mencionado dice que significa — esto es, que es la prueba del hecho y no la mera alegación del hecho lo que exoneraría a la aseguradora — entonces la cláusula tiene fundamento en razón y justicia sobre qué descansar. Pero si esa es la interpre-tación correcta, entonces las palabras ‘y alegara que por ello, en cuanto al deudor hipotecario o- dueño, ninguna responsabilidad exis-tía’ son innecesarias, porque si el deudor hipotecario realmente ha perdido su derecho, la ley no impondría a la compañía otra responsa-*846bilidad que la que contrajo con él de pagar la deuda hipotecaria aun en la ausencia de estas palabras en el contrato.”
En el caso de O’Neill v. Franklin Ins. Co., 159 App. Div. 313, confirmado por la Corte de Apelaciones de Nueva York, la compañía aseguradora ofreció al acreedor hipotecario Crimmins el pago completo de su hipoteca y demandó, ale-gando que no tenía responsabilidad para con el deudor, una cesión y transferencia que no pudo obtener por haberse ne-gado dicho acreedor. De acuerdo con la póliza las pérdidas, en caso de ocurrir, debían pagarse al acreedor hipotecario, quedando a cargo de la deudora Mollie O ’Neill el pago de las primas. Los términos del contrato interpretado por la corte son idénticos a los incluidos en la póliza autorizada por la recurrente. De la opinión de la corte en este caso extracta-mos lo siguiente:
“. . . El seguro pagadero a Crimmins como acreedor hipotecario era para beneficio no sólo de él sino de la dueña, quien tenía derecho a que ese pago se aplicara a rebajar la deuda hipotecaria. Por tanto, sería injusto y contrario a la intención de las partes el que la compa-ñía aseguradora, efectuado el pago a Crimmins, sea subrogada en lu-gar de éste como tenedora (holder) de la hipoteca, y que por ello se prive a la dueña del beneficio de esa parte del dinero proveniente del seguro, a menos que ésta en alguna forma hubiera perdido su derecho. La contestación de la compañía aseguradora no 'suscita cuestión alguna de quebrantamiento del contrato de seguro por parte de la demandante, Sra. O’Neill, o que su derecho bajo la póliza de algún modo se haya extinguido, ni tampoco alega que, en cuanto a la demandante, no existe responsabilidad alguna bajo la póliza. El contrato para vender la granja no anulaba la póliza. Pero asu-miendo que, no obstante la forma de su contestación, la compañía aseguradora pudiera aiín alegar y probar contra el demandado Crim-mins cualquier defensa de que pudiera ella aprovecharse, somos de opinión de que incumbía a la compañía aseguradora probar en el juicio que en cuanto a la demandante, deudora hipotecaria y dueña, nin-guna responsabilidad existía contra ella. El contrato, según está contenido en la cláusula de endoso hipotecario, dice: ‘ Si en cualquier tiempo esta Compañía pagare al dicho acreedor hipotecario . . ., cualquier suma por pérdida o daño bajo esta póliza y alegare que en cuanto al deudor hipotecario o dueño no existe responsabilidad por *847parte de la compañía para tal pago, quedará inmediatamente subro-gada la compañía en todos los derechos de la parte a la cual se hizo el pago, bajo todas las garantías que tuviere cpmo subsidiarias a la deuda hipotecaria, o puede a su opción pagar al acreedor hipoteca-rio .. . el importe total vencido o próximo a vencer por concepto de la hipoteca, más intereses, y en su consecuencia recibirá una cesión y traspaso en pleno de la hipoteca y de cualesquiera otras garantías; pero ninguna subrogación así hecha menoscabará el derecho del acree-dor hipotecario ... de recobrar el importe de su crédito.’
“Es cierto que la compañía aseguradora demandada, mediante notificación, por escrito hecha al demandado Crimmins, alega que, en cuanto a la deudora hipotecaria, no existía responsabilidad alguna de su parte, más durante el juicio no probó que no fuera responsable para con la deudora hipotecaria. Por el contrario, antes del juicio propuso una sentencia a la demandante, que ésta aceptó, reconociendo así una responsabilidad, a fav'or de la demandante, bajo la póliza. Esta cláusula no debe interpretarse en el sentido de otorgar a la com-pañía aseguradora el derecho a la subrogación por la mera alegación de un derecho, sin fundamento alguno de hecho, y tal no fué la inten-ción o el objeto de la cláusula en cuestión. La alegación que ella po-dría aducir debe ser válida y estar bien fundada, y así ha sido soste-nido al interpretarse cláusulas de endoso hipotecario idénticas a la presente. (Traders’ Insurance Co. v. Race, 142 Ill. 338; Anderson v. Saugeen Mut. Fire Ins. Co., 18 Ont. 355; Bull v. North British Canadian Investment Co. & Imperial Fire Ins. Co. v. Bull, 18 Canada Sup. Ct. 697.) En este último caso se resolvió que la compañía de seguros no estuv'o justificada en pagar a los acreedores hipotecarios y en alegar subrogación sin litigar primeramente sobre su responsabili-dad (contesting its liability) hacia el deudor hipotecario y sin esta-blecer que estaba inmune de responsabilidad para con él.
“Puesto que la compañía de seguros demandada dejó de probaren juicio que bajo la póliza no tenía responsabilidad con respecto a la demandante (deudora hipotecaria), ella ha dejado de establecer el derecho a la subrogación en este litigio.”
No puede decirse que eu el presente caso se haya tras-mitido un derecho inscribible en el registro de la propiedad. Se afirma que la compañía aseguradora no tiene responsabi-lidad para con el deudor hipotecario; pero la afirmación del hecho no es el hecho en sí del cual depende el derecho a la subrogación. La simple afirmación de la compañía no basta *848para determinar la existencia del hecho. Ks necesario pro-barlo y el onus probandi corresponde a la compañía. Si se inscribiera la subrogación, la compañía subrogada podría ini-ciar un procedimiento ejecutivo contra el deudor y entonces éste tendría que acudir a un juicio declarativo contra la com-pañía para defender sus derechos, a pesar de que ésta es la llamada a probar que no tiene responsabilidades para con el deudor. Puede ocurrir que la alegación de la compañía de que está exenta de responsabilidades para con el dueño quede destruida por la prueba en el juicio plenario y entonces se habría dado el caso de haberse inscrito una trasmisión do derecho que no tuvo existencia legal y haberse permitido al subrogado hacer efectivo mediante un procedimiento sumario un derecho que nunca surgió a la vida.

Debe confirmarse la nota recurrida.

El Juez Asociado Señor Wolf disintió.*